Order entered August 4, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00020-CV

                             SEAN PAGE, Appellant

                                          V.

                     GUADALUPE DE LA CRUZ, Appellee

                On Appeal from the 401st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 401-05249-2020

                                      ORDER

      Before the Court is appellant’s August 2, 2022 motion for an extension of

time to file a corrected brief. We GRANT the motion and ORDER the corrected

brief tendered to this Court on August 2, 2022 filed as of the date of this order.


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE